Per Curiam.
This is an appeal by Rosa Johns Wheeler, administratrix of the estate of Willard A. Wheeler, deceased, from a decree of the district court for Holt county. The trial court found that the personal estate in controversy should •be distributed, one-half to the widow and the remaining one-half to thirteen first cousins of the deceased in equal shares.
We have carefully examined the record and find the same to be free from prejudicial error. The judgment of the district court is, therefore
Affirmed.